Case 3:14-cr-00175-WHA Document 962-6 Filed 01/10/19 Page 1 of 6




            EXHIBIT F
2/15/2018              Case 3:14-cr-00175-WHA
              dodappwlsprd02.comp.                                Document 962-6 Filed
                                   pge.com :8003/ilis_rpt/da ilyeventlogdetail.jsp?odbeventlogid=     01/10/19
                                                                                                  XX-XXXXXXX       Page 2 of 6
                                                                                                             &numberofmonths=24&showcha ngehistorylog= 1


      Silverado
                                                                      XX-XXXXXXX
   Outages
    Circuit                               043291104, PUEBLO-1104                       District       Silverado
    Type                                  Unplanned                                    Customer       Su s 413659             2694         413659 CAIDI 1055
                                                                                       Minutes                          Mom          ~
                                                                                                                                     Sus
    Customers                             CES0 330 CEM0 1966 ADJ 392 Initial 2296 Weather             Clear;32-90 F
                                                            CES0
    Active                                NO                                           Fault Type     Line to Ground
    Interval                              Sustained                                    Action         No
                                                                                       Required
    EquiplD                               1104/2                                       Construction OH
                                                                                       Type
    Equipment Type                        Circuit Breaker                              OIS Outage# 1893954, 1899743
    Equipment Condition                   Conductor, Overhead, Broken, wire on         Targets        BC GRD TGT
                                          ground
    Crew Notified Time                                                                 Supervisor
                                                                                       Notified
    Equipment Address                     PUEBLO SUB
    Fault Location                        RUPP, DONOVAN 1633 ESTEE AVE
    Previous Switching                    7217 CLOSE I1797 OPENIT0947 COIS TWO T3618 CLOSEIT0124 COIS TWO T3101 OPENIT3101 TWO
                                          T0124 OPENI2717 OPENI1880 CLOSEIT0945 TWO T0946 OPEN IT0946 TWO T0945 OPENI2765
                                          OPENI2765BP CLOSEI1304 OPENI7469 OPENI807 OPENI6879 OPENI3623 OPENI2631 OPENI2583
                                          OP ENI 3469 OPENI3467 OPEN
    Details                               BC & GRD TGT@ 47912
    Action Description
    Cause                                 Environmental/External, Fire, Forest/Grass   No Access      Available
                                                                                       Reason
    Distribution Wire Down                Yes                                          Wire Down      No
                                                                                       Energized
    Multi Damage Location                 No                                           # of           2
                                                                                       Operations
    Counter Read                          250                                          Created By     BGA6
    Outage Level                          Distribution Circuit                         Last           SMBATCH- FO
                                                                                       Updated By
    Responsible Organization              Distribution                                 Fault
                                                                                       Location
                                                                                       Info
    GPS MA Data                                                                        Latitude &
                                                                                       Longitude
    FNL                                   10/08/17 21 :32                              Reviewed By KSA3
    End Date                              10/13/17 15:34                               Reviewed By 10/17/17 23:14
                                                                                       Date
    Actions
                                                                                          Customers               Customers          Minutes     Customer
     Date             Description
                                                                                          Restored                Out                Out         Minutes
     10/08/1721 32    CB 1104/2 OPEN                                                      0                       2296
     10/08/1721 32    SECTIONALIZER 47912 OPEN                                            0
     10/08/1721 32    CB 1104/2 CLOSE                                                     1068                    1228               0           0
     10/08/1721 33    LINE RECLOSER 59106 OPEN                                            0
     10/08/1721 34    LINE RECLOSER 75462 OPEN                                            0
     10/08/1721 35    SECTIONALIZER 66864 CLOSE                                           620                     608                3           3684
     10/08/1721 35    LINE RECLOSER 664 CLOSE                                             278                     330                3           3684
     10/08/17 2141    DISABLED NAPA 1112, PUEBLO 1104 AND 1105 FA TAGGED CAUT             0
     10/08/17 2242    TMAN RUPP RPTS WIRE DOWN 1597 ESTEE AVE CUT IN THE CLEAR FIRE ON    0
                      ATLAS PEAK RD N/O REG 909 NEED TO DE-ENERGIZE
     10/08/17 2242    WIRE DOWN 1597 ESTEE AVE OPEN                                       0
     10/08/17 22 59   TMAN RUPP OPENED LINE RECLOSER 640 DROPPING LO                      -62                     392                87          31404
     10/08/17 2310    TMAN RUPP PULLED YELLOW HANDLE ON LR 640                            0
     10/09/17 00 05   SWITCH 7217 OPEN                                                    0
     10/09/170013     SECTIONALIZER 47912 CLOSE                                           142                     250                161         60412
     10/09/17 00 35   SWITCH 1797 CLOSE                                                   186                     64                 183         65912
     10/09/17 0047    WSO2 UPDATED NO ACCESS - Fire Activity                              0

http://doda ppwlsprd02.comp.pge .com :8003/ilis_rpt/da ilyeventlogdeta ii .jsp?odbeventlogid=XX-XXXXXXX &numberofmonths=24&showchangehistorylog=1           1/5



CONFIDENTIAL                                                                                                              PGE-CPUC_00013215
2/15/2018              Case 3:14-cr-00175-WHA
              dodappwlsprd02.comp.                                Document 962-6 Filed
                                   pge.com :8003/ilis_rpt/da ilyeventlogdetail.jsp?odbeventlogid=     01/10/19
                                                                                                  XX-XXXXXXX       Page 3 of 6
                                                                                                             &numberofmonths=24&showcha ngehistorylog= 1
     10/11/171230      Q4TTLT7 UPDATED NO ACCESS -Available                                             0
     10/12/17 0955     SW 1001 OPEN                                                                     0
     10/12/17 1911     LINE RECLOSER 640 CLOSE                                                          55                          9                5619   413816
     10/12/171924      SWITCH 1001 CLOSE (SWITCH ING STEP FOUND ON 17-86186)                            7                           2                5632   413933
     10/13/171020      riiiESSERe, OLDING OWN TAP LINE CLEARANCE FROM OJ AT 1597 TO EOL                 0
     10/13/171534      WIRE DOWN 1597 ESTEE AVE CLOSE                                                   2                           0                6842   416353
     10/25/17 10:45    OQT REPLAY OUTAGE FOR NO FO. UPDATE SWITCHING PER ABNORMAL                       0
                       STATES. UP[)ATED PREVIOUS SWITCHING CONSOLIDATING AND REMOV ING
                       DUPLICATES. REMOVED SWITCHING THAT BELONGS TO OTHER OUTAGES.
                       UPDATED CUSTOMER COUNTS PER OMS.

    Device History
     FNL              Outnum Circuit ID Customers Affected Interval Cause
     10/12/17 18:41 XX-XXXXXXX 043291104     876                     Momentary Unknown Cause, Patrol - not conducted
     10/08/1721 32 XX-XXXXXXX 043291104      2296                    Sustained   Environmental/External , Fire, Forest/Grass
     02/17/171229 XX-XXXXXXX 043291104       1875                    Momentary Unknown Cause, Patrol - not conducted
     02/17/17 1217 XX-XXXXXXX 043291104      1882                    Momentary Unknown Cause, Patrol - not conducted
     02/17/171015 XX-XXXXXXX 043291104       2266                    Momentary Unknown Cause, Patrol - not conducted
     02/07 /17 04 23 XX-XXXXXXX 043291104    2291                    Sustained   Vegetation, Tree - branch fe ll on line
     01/13/16 0854 XX-XXXXXXX 043291104      39                      Momentary Unknown Cause, Patrol - not conducted

    Outage Data Change History (Items with bold/blue Change Date                                                           - Show Changes Since Last Post
    have changed since last post)
     Change                                                                                                                     Changed
                       Field Changed        Old Value                                                   New Value
     Date                                                                                                                       By
     10/26/17 07 34    Customers            1705                                                        2296                    JBGB
     10/26/17 07:34    End Date             10/17/2017 16 20                                            10/13/20171534          JBG8
     10/26/17 07 34    Previous Switching   FUS 2389 OPEN MO (OMS# 1899218)IFUS 3467 OPEN               7217 CLOSEI1797   JBGB
                                            (OMS# 1898973)IFUS 807 OPEN (OMS# 1898972) IFUS 6879        OPENIT0947 COIS
                                            OPEN (OMS# 1898975)ISW 9595 OPEN MO (OMS#                   TWO T3618
                                            1901273)ISW 2606SW OPEN MO (OMS# 1901289)ISW 1312           CLOSEIT0124 COIS
                                            OPEN MO (OMS# 1901426)ISW2606SWOPEN (OMS#                   TWDT3101
                                            1901289)IFUS 2583 OPEN (OMS# 1898971)IFUS 2717              OPEN IT3101 TWO
                                            OPENIFUS 2631 OPEN MO (OMS# 1898968) IFUS 3467              T0124 OPEN I2717
                                            OPEN MO (OMS# 1898973)IFUS 2631 OPEN (OMS#                  OPEN I1880
                                            1898968)ISW 1880 CLOSEIFUS 3469 OPEN MO (OMS#               CLOSEIT0945 TWO
                                            1898974)IFUS 6879 OPEN MO (OMS# 1898975)IFUS 3469           T0946 OPEN IT0946
                                            OPEN (OMS# 1898974)ISW 1797 OPEN ISWCLOSEICOIS@             TWDT0945
                                            T-0946 TWO T-0945 OPEN IFUS 7469 OPEN MO (OMS#              OPEN I2765
                                            1898969)ISBCO 3623 OPEN MO (OMS# 1901294)ISW7217            OPEN I2765BP
                                            CLOSE IFUS 7469 OPEN (OMS# 1898969)ICIS T0945 TWO           CLOSEI1304
                                            T0946 OPEN ISW 2765BP CLOSEIFUS 2765 OPEN IT3101            OPEN I7469
                                            CO IS TWO T-124 OPEN IFUS 2583 OPEN MO (OMS#                OPENI807
                                            1898971)IFUS 807 OPEN MO (OMS# 1898972)                     OPENI6879
                                                                                                        OPEN I3623
                                                                                                        OPENI2631
                                                                                                        OPENI2583
                                                                                                        OPEN I3469
                                                                                                        OPENI3467 OPEN
     10/17/17 20:49    Reviewed By          No Value                                                    KSA3                    KSA3

    Outage Action Change History (Items with bold/blue Action Date                                                         - Show Changes Since Last Post
    have changed since last post)
     Action                                                                                  Customers Changed                Change              Edit
                       Description
     Date                                                                                    Restored By                      Date                Type
     10/25/2017 10:45 OQT REPLAY OUTAGE FOR NO FO. UPDATE SWITCH ING PER                     0               jbg8             10/26/2017 07 34 UPDATED
                      ABNORMAL STATES. UPDATED PREVIOUS SWITCH ING
                      CONSOLIDAT ING AND REMOVING DUPLICATES. REMOVED
                      SWITCHING THAT BELONGS TO OTHER OUTAGES. UPDATED
                      CUSTOMER COUNTS PER OMS.
     10/25/2017 10:45 OQT REPLAY OUTAGE FOR NO FO. UPDATE SWITCH ING PER                     0               Jbg8             10/26/2017 07 34
                      ABNORMAL STATES. UPDATED PREVIOUS SWITCHING
                      CONSOLIDATING AND REMOVING DUPLICATES. REMOVED
                      SWITCHING THAT BELONGS TO OTHER OUTAGES. UPDATED
                      CUSTOMER COUNTS PER OMS.
     10/25/2017 10:45 OQT REPLAY OUTAGE FOR NO FO. UPDATE SWITCH ING PER                     0               jbg8             10/26/2017 07 34
                      ABNORMAL STATES. UPDATED PREVIOUS SWITCH ING
                      CONSOLIDAT ING AND REMOV ING DUPLICATES. REMOVED
                      SWITCHING THAT BELONGS TO OTHER OUTAGES. UPDATED
                      CUSTOMER COUNTS PER OMS.
     10/25/2017 10:45 OQT REPLAY OUTAGE FOR NO FO. UPDATE SWITCH ING PER                     0               jbg8             10/26/2017 07 34
                      ABNORMAL STATES. UPDATED PREVIOUS SWITCHING
                      CONSOLI DAT ING AND REMOVING DUPLICATES. REMOVED
                      SWI TCHING THAT BELONGS TO OTHER OUTAGES. UPDATED
                      CUSTOMER COUNTS PER OMS.
     10/16/2017 1355 SWITCH 5032 OPEN ON DEAD LINE                                           0               jbg8             10/26/2017   07 :34 DELETED
     10/13/2017 15 34 WIRE DOWN 1597 ESTEE AVE CLOSE                                         2               jbg8             10/26/2017   07 34 UPDATED
     10/13/2017 15:34 WIRE DOWN 1597 ESTEE AVE CLOSE                                         2               Jbg8             10/26/2017   07 34
     10/13/2017 15 34 WIRE DOWN 1597 ESTEE AVE CLOSE                                         2               jbg8             10/26/2017   07 :34
     10/13/2017 15 34 WIRE DOWN 1597 ESTEE AVE CLOSE                                         2               jbg8             10/26/2017   07 34
     10/13/2017 10'20 MESSER HOLDING OWN TAP LINE CLEARANCE FROM OJ AT 1597 TO               0               jbg8             10/26/2017   07 34 UPDATED
                      EOL
     10/13/2017 1020 MESSER HOLDING OWN TAP LINE CLEARANCE FROM OJ AT 1597 TO                0               jbg8             10/26/2017 07 :34
                      EOL
     10/13/2017 1020 MESSER HOLDING OWN TAP LINE CLEARANCE FROM OJ AT 1597 TO                0               jbg8             10/26/2017 07 34
                      EOL
http://doda ppwlsprd02. comp. pge. com :8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= XX-XXXXXXX &nu mbe rofmonths=24&showcha nge historylog = 1      2/5



CONFIDENTIAL                                                                                                                                  PGE-CPUC_0001 321 6
2/15/2018             Case 3:14-cr-00175-WHA
             dodappwlsprd02.comp.                                 Document 962-6 Filed
                                  pge .com :8003/ilis_rpt/da ilyeventlogdetail.jsp?odbeventlogid=     01/10/19
                                                                                                  XX-XXXXXXX       Page 4 of 6
                                                                                                             &numberofmonths=24&showcha ngehistorylog= 1
     10/13/2017 1020 MESSER HOLDING OWN TAP LINE CLEARANCE FROM OJ AT 1597 TO           0            jbg8         10/26/2017 07 34
                       EOL
     10/12/2017 1924 SWITCH 1001 CLOSE (SWITCHING STEP FOUND ON 17-86186)               7            jbg8         10/26/2017   07:34    UPDATED
     10/12/2017 1924 SWITCH 1001 CLOSE (SWITCHING STEP FOUND ON 17-86186)               7            jbg8         10/26/2017   07 34
     10/12/2017 1924 SWITCH 1001 CLOSE (SWITCHING STEP FOUND ON 17-86186)               7            jbg8         10/26/2017   07 34
     10/12/2017 1924 SWITCH 1001 CLOSE (SWITCHING STEP FOUND ON 17-86186)               7            jbg8         10/26/2017   07 34
     10/12/2017 1911 LINE RECLOSER 640 CLOSE                                            55           jbg8         10/26/2017   07 34    UPDATED
     10/12/2017 1911 LINE RECLOSER 640 CLOSE                                            55           jbg8         10/26/2017   07 34
     10/12/2017 19:11 LI NE RECLOSER 640 CLOSE                                          55           Jbg8         10/26/2017   07 34
     10/12/2017 1911 LINE RECLOSER 640 CLOSE                                            55           jbg8         10/26/2017   07 :34
     10/12/2017 0955 SW 1001 OPEN                                                       0            jbg8         10/26/2017   07 34    UPDATED
     10/12/2017 0955 SW 1001 OPEN                                                       0            jbg8         10/26/2017   07:34
     10/12/2017 0955 SW 1001 OPEN                                                       0            jbg8         10/26/2017   07 34
     10/12/2017 0955 SW 1001 OPEN                                                       0            jbg8         10/26/2017   07 34
     10/11/2017 12 30 Q4TTLT7 UPDATED NO ACCESS -Available                              0            jbg8         10/26/2017   07 34    UPDATED
     10/11/2017 12 30 Q4TTLT7 UPDATED NO ACCESS -Available                              0            jbg8         10/26/2017   07:34
     10/11/2017 12 30 Q4TTLT7 UPDATED NO ACCESS -Avai lable                             0            jbg8         10/26/2017   07 34
     10/11/2017 12 30 Q4TT LT7 UPDATED NO ACCESS -Avai lable                            0            Jbg8         10/26/2017   07 34
     10/09/2017 00:47 WSO2 I UPDATED NO ACCESS- Fire Activity                           0            jbg8         10/26/2017   07:34    UPDATED
     10/09/2017 00:47 WSO2.I UPDATED NO ACCESS- Fire Activity                           0            jbg8         10/26/2017   07 34
     10/09/2017 00:47 WSO2 ! UPDATED NO ACCESS- Fire Activity                           0            jbg8         10/26/2017   07 34
     10/09/2017 00:47 wso2• UPDATED NO ACCESS- Fire Activity                            0            jbg8         10/26/2017   07 34
     10/09/2017 0035 SWITCH 1797 CLOSE                                                  186          jbg8         10/26/2017   07 34    UPDATED
     10/09/2017 00:35 SWITCH 1797 CLOSE                                                 186          jbg8         10/26/2017   07 34
     10/09/2017 0035 SWITCH 1797 CLOSE                                                  186          jbg8         10/26/2017   07:34
     10/09/2017 0035 SWITCH 1797 CLOSE                                                  186          jbg8         10/26/2017   07 34
     10/09/20170013 SECT IONALIZER 47912 CLOSE                                          142          Jbg8         10/26/2017   07 34    UPDATED
     10/09/20170013 SECT IONALIZER 47912 CLOSE                                          142          jbg8         10/26/2017   07 :34
     10/09/20170013 SECTIONALIZER 47912 CLOSE                                           142          jbg8         10/26/2017   07 34
     10/09/20170013 SECT IONALIZER 47912 CLOSE                                          142          jbg8         10/26/2017   07 34
     10/09/2017 00:05 SWI TCH 7217 OPEN                                                 0            Jbg8         10/26/2017   07 34    UPDATED
     10/09/2017 0005 SWITCH 7217 OPEN                                                   0            jbg8         10/26/2017   07 34
     10/09/2017 0005 SWITCH 7217 OPEN                                                   0            jbg8         10/26/2017   07 34
     10/09/2017 0005 SWITCH 7217 OPEN                                                   0            jbg8         10/26/2017   07:34
     10/08/2017 2310 TMAN RUPP PULLED YELLOW HANDLE ON LR 640                           0            jbg8         10/26/2017   07 34    UPDATED
     10/08/2017 2310 TMAN RUPP PULLED YELLOW HANDLE ON LR 640                           0            jbg8         10/26/2017   07 34
     10/08/2017 23:10 TMAN RUPP PULLED YELLOW HANDLE ON LR 640                          0            jbg8         10/26/2017   07 34
     10/08/2017 2310 TMAN RUPP PULLED YELLOW HANDLE ON LR 640                           0            jbg8         10/26/2017   07 34
     10/08/2017 2259 TMAN RUPP OPENED LI NE RECLOSER 640 DROPP ING LO                   -62          jbg8         10/26/2017   07 34    UPDATED
     10/08/2017 22 59 TMAN RUPP OPENED LI NE RECLOSER 640 DROPP ING LO                  -62          Jbg8         10/26/2017   07 34
     10/08/2017 22 59 TMAN RUPP OPENED LINE RECLOSER 640 DROPP ING LO                   -62          jbg8         10/26/2017   07 :34
     10/08/2017 22 59 TMAN RUPP OPENED LINE RECLOSER 640 DROPP ING LO                   -62          jbg8         10/26/2017   07 34
     10/08/2017 22:42 WIRE DOWN 1597 ESTEE AVE OPEN                                     0            jbg8         10/26/2017   07:34    UPDATED
     10/08/2017 22:42 WIRE DOWN 1597 ESTEE AVE OPEN                                     0            jbg8         10/26/2017   07 34
     10/08/2017 22:42 WIRE DOWN 1597 ESTEE AVE OPEN                                     0            jbg8         10/26/2017   07 34
     10/08/2017 22:42 WIRE DOWN 1597 ESTEE AVE OPEN                                     0            jbg8         10/26/2017   07 34
     10/08/2017 22:42 TMAN ROPP- RPTS WIRE DOWN 1597 ESTEE AVE CUT IN THE CLEAR.        0            jbg8         10/26/2017   07:34    UPDATED
                       FIRE ON ATLAS PEAK RD N/O REG 909 NEED TO DE-ENERG IZE
     10/08/2017 22:42 TMAN ROPP RPTS WIRE DOWN 1597 ESTEE AVE CUT IN THE CLEAR.         0            jbg8         10/26/2017 07 34
                       FIRE ON ATLAS PEAK RD N/O REG 909 NEED TO DE-ENERGIZE
     10/08/2017 22:42 TMAN RUPP- RPTS WIRE DOWN 1597 ESTEE AVE CUT IN THE CLEAR.        0            jbg8         10/26/2017 07:34
                       FIRE ON ATLAS PEAK RD N/O REG 909 NEED TO DE-ENERG IZE
     10/08/2017 22:42 TMAN RUPP RPTS WIRE DOWN 1597 ESTEE AVE CUT IN THE CLEAR.         0            jbg8         10/26/2017 07 :34
                       FIRE ON ATLAS PEAK RD N/O REG 909 NEED TO DE-ENERG IZE
     10/08/2017 21:41 DISABLED NAPA 1112, PUEBLO 1104 AND 1105 FA TAGGED CAUT           0            jbg8         10/26/2017   07 34    UPDATED
     10/08/2017 21 :41 DISABLED NAPA 1112, PUEBLO 1104 AND 1105 FA TAGGED CAU T         0            Jbg8         10/26/2017   07 34
     10/08/2017 21:41 DISABLED NAPA 1112, PUEBLO 1104 AND 1105 FA TAGGED CAUT           0            jbg8         10/26/2017   07 :34
     10/08/2017 21:41 DISABLED NAPA 1112, PUEBLO 1104 AND 1105 FA TAGGED CAUT           0            jbg8         10/26/2017   07 34
     10/08/2017 2135 LINE RECLOSER 664 CLOSE                                            278          jbg8         10/26/2017   07:34    UPDATED
     10/08/2017 2135 LINE RECLOSER 664 CLOSE                                            278          jbg8         10/26/2017   07 34
     10/08/2017 2135 LINE RECLOSER 664 CLOSE                                            278          jbg8         10/26/2017   07 34
     10/08/2017 21 :35 LINE RECLOSER 664 CLOSE                                          278          jbg8         10/26/2017   07 34
     10/08/2017 21 35 SECTIONALIZER 66864 CLOSE                                         620          jbg8         10/26/2017   07:34    UPDATED
     10/08/2017 21 '35 SECT IONALIZER 66864 CLOSE                                       620          jbg8         10/26/2017   07 34
     10/08/2017 2135 SECT IONALIZER 66864 CLOSE                                         620          Jbg8         10/26/2017   07 34
     10/08/2017 2135 SECT IONALIZER 66864 CLOSE                                         620          jbg8         10/26/2017   07 :34
     10/08/2017 2134 LINE RECLOSER 75462 OPEN                                           0            jbg8         10/26/2017   07 34    UPDATED
     10/08/2017 21 '34 LINE RECLOSER 75462 OPEN                                         0            jbg8         10/26/2017   07 34
     10/08/2017 2134 LINE RECLOSER 75462 OPEN                                           0            jbg8         10/26/2017   07 34
     10/08/2017 2134 LINE RECLOSER 75462 OPEN                                           0            jbg8         10/26/2017   07 34
     10/08/2017 21:33 LINE RECLOSER 59106 OPEN                                          0            jbg8         10/26/2017   07 34    UPDATED
     10/08/2017 2133 LINE RECLOSER 59106 OPEN                                           0            jbg8         10/26/2017   07:34
     10/08/2017 2133 LINE RECLOSER 59106 OPEN                                           0            jbg8         10/26/2017   07 34
     10/08/2017 2133 LI NE RECLOSER 59106 OPEN                                          0            Jbg8         10/26/2017   07 34
     10/08/2017 21 32 CB 1104/2 CLOSE                                                   1068         jbg8         10/26/2017   07:34    UPDATED
     10/08/2017 21 32 CB 1104/2 CLOSE                                                   1068         jbg8         10/26/2017   07 34
     10/08/2017 21 '32 CB 1104/2 CLOSE                                                  1068         jbg8         10/26/2017   07 34
     10/08/2017 21 :32 CB 1104/2 CLOSE                                                  1068         Jbg8         10/26/2017   07 34
     10/08/2017 2132 SECT IONALIZER 47912 OPEN                                          0            jbg8         10/26/2017   07 34    UPDATED
     10/08/2017 21 :32 SECTIONALIZER 47912 OPEN                                         0            jbg8         10/26/2017   07 34
     10/08/2017 2132 SECTIONALIZER 47912 OPEN                                           0            jbg8         10/26/2017   07:34

http://doda ppwlsprd02. comp. pge. com :8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= XX-XXXXXXX &nu mbe rofmonths=24&showcha nge historylog =1   3/5



CONFIDENTIAL                                                                                                                       PGE-CPUC_00013217
2/15/2018             Case 3:14-cr-00175-WHA
             dodappwlsprd02.comp.                                Document 962-6 Filed
                                  pge.com :8003/ilis_rpt/da ilyeventlogdetail.jsp?odbeventlogid=     01/10/19
                                                                                                 XX-XXXXXXX       Page 5 of 6
                                                                                                            &numberofmonths=24&showcha ngehistorylog= 1
     10/08/2017   2132     SECTIONALIZER 47912 OPEN                                     0             jbg8         10/26/2017 07:34
     10/08/2017   21:32    CB 1104/2 OPEN                                               0             jbg8         10/26/2017 07 34    UPDATED
     10/08/2017   2132     CB 1104/2 OPEN                                               0             jbg8         10/26/2017 07:34
     10/08/2017   2132     CB 1104/2 OPEN                                               0             jbg8         10/26/2017 07 34
     10/08/2017   2132     CB 1104/2 OPEN                                               0             jbg8         10/26/2017 07 34
     10/17/2017   1620     SWITCH 8894SWCLOSE                                           93            ksa3         10/17/2017 20:44    DELETED
     10/17/2017   16 15    SWITCH 8945SW CLOSE                                          49            ksa3         10/17/2017 2043     DELETED
     10/17/2017   16 14    SWITCH 8896SW CLOSE                                          75            ksa3         10/17/2017 20:43    DELETED
     10/17/2017   16:12    SWITCH 5032 CLOSE                                            0             ksa3         10/17/2017 20:43    DELETED
     10/17/2017   1555     SWITCH 8896SWOPEN                                            0             ksa3         10/17/2017 20:43    DELETED
     10/17/2017   1553     SWITCH 8945SWOPEN                                            0             ksa3         10/17/2017 2043     DELETED
     10/17/2017   1553     SWITCH 8894SWOPEN                                            0             ksa3         10/17/2017 20:43    DELETED
     10/16/2017   1355     SWITCH 5032 OPEN ON DEAD LINE                                0             ksa3         10/17/2017 0522     DELETED
     10/16/2017   1455     SWITCH 1880 CLOSE                                            30            ksa3         10/17/2017 0514     DELETED
     10/16/2017   1404     SWITCH 8378 CLOSE                                            81            ksa3         10/17/2017 05 03    DELETED
     10/16/2017   1320     FUSE 1817 CLOSE                                              18            ksa3         10/17/2017 04:55    DELETED
     10/13/2017   1534     WIRE DOWN CLOSE                                              2             ksa3         10/13/2017 15:40    DELETED
     10/13/2017   1020     MESSER HOLDING OWN TAP LINE CLEARANCE FROM OJ AT 1597 TO     0             J4WS         10/13/2017 1028     DELETED
                           EOL
     10/12/2017 22 10      2583 CLOSE                                                   9             bga6         10/12/2017 22 39    DELETED
     10/12/2017 22 04      807 CLOSE                                                    90            bga6         10/12/2017 22 39    DELETED
     10/12/2017 2218       SWITCH 5076 CLOSE (OMS# 1899743)                             39            bga6         10/12/2017 22 36    DELETED
     10/12/2017 2215       SWITCH 8900 OPEN (OMS# 1899743)                              -39           bga6         10/12/2017 22 :35   DELETED
     10/12/2017 22 02      SWITCH 8900 CLOSE                                            0             bga6         10/12/2017 22 34    DELETED
     10/12/2017 22 00      SWITCH 5076 OPEN                                             0             bga6         10/12/2017 22 34    DELETED
     10/12/2017 1924       SWITCH 1001 CLOSE                                            7             mst1         10/12/2017 1925     DELETED
     10/12/2017 1911       LINE RECLOSER 640 CLOSE                                      55            mst1         10/12/2017 1911     DELETED
     10/11/2017 12 30      Q4TTLT7 UPDATED NO ACCESS -Available                         0             Q4TTLT7      10/11/2017 12 30    DELETED
     10/09/2017 00:47      WSO2 : UPDATED NO ACCESS- Fire Activity                      0             WSO2         10/09/2017 00:47    DELETED
     10/09/2017 0035       SWITCH 1797 CLOSE                                            87            ksa3         10/17/2017 20:49    DELETED
     10/09/20170013        SECTIONALIZER 47912 CLOSE                                    142           ksa3         10/09/2017 0023     DELETED
     10/09/2017 0005       SWITCH 7217 OPEN                                             0             wso2         10/09/2017 00:13    DELETED
     10/09/2017 0004       WIRE DOWN OPEN                                               0             wso2         10/09/2017 00 05    DELETED
     10/08/2017 2310       TMAN RUPP PULLED YELLOW HANDLE ON LR 640                     0             wso2         10/08/2017 2325     DELETED
     10/08/2017 22:42      TMAN RUPP RPTS WIRE DOWN 1597 ESTEE AVE CUT IN THE CLEAR     0             wso2         10/09/2017 01 01    DELETED
                           FIRE ON ATLAS PEAK RD N/O REG 909 NEED TO DE-ENERGIZE
     10/08/2017   2300     TMAN RUPP OPENED LINE RECLOSER 640 DROPPING LO               -1001         wso2         10/08/2017 2324     DELETED
     10/08/2017   21 '32   CB 1104/2 CLOSE                                              1070          bga6         10/08/2017 21 :45   DELETED
     10/08/2017   21:35    LINE RECLOSER 664 CLOSE                                      279           bga6         10/08/2017 21 :44   DELETED
     10/08/2017   2135     SECTIONALIZER 66864 CLOSE                                    619           bga6         10/08/2017 21 :43   DELETED
     10/08/2017   21:33    LINE RECLOSER 59106 OPEN                                     0             bga6         10/08/2017 21 :42   DELETED
     10/08/2017   2134     LINE RECLOSER 75462 OPEN                                     0             bga6         10/08/2017 21 :42   DELETED
     10/08/2017   21 :41   DISABLED NAPA 1112, PUEBLO 1104 AND 1105 FA TAGGED CAUT      0             bga6         10/08/2017 21 :47   DELETED
     10/08/2017   2132     SECTIONALIZER 47912 OPEN                                     0             bga6         10/08/2017 21 38    DELETED
     10/08/2017   21:32    CB 1104/2 OPEN                                               0             bga6         10/08/2017 21 37    DELETED
    Outage Last Posted on

    Switching

     Type:                      Unscheduled Clearance Date R'cvd:         10/08/17 Date A pp roved: 10/08/17
     Primary Circuit:           PUEBLO-1104             Reason:           TROUBLE
     Request By:                                       Status:            Inactive
     Switch Log #:                                     Work Location: ATLAS PEAK
     Switching Notes: 17-85211 B LOG WRITTEN BY ACOSTA

                                 Scheduled Actual
      Switchlog Start            N/A         10/08/17 19:26
      Outage FNL                 N/A         10/08/17 21 :32
      Line Cleared               N/A         10/12/17 19:27 TMen:    -
                                                             Man On: DAN BANDY
      Reports On                 N/A         10/12/17 19:27
                                                             Reports On using ground(s) per tailboard form
      Reports Off                N/A         10/12/17 21 :02 Reports Off ALL ground(s) removed per tailboard form
      SWT Start Restore N/A                  10/12/17 22:33
      Outage End Time            N/A         10/13/17 15:34
      Switchlog End              N/A         10/12/17 22:33

    Clearance Points
     District Circuit               Action Equip ID Type         Equip Address
                  PUEBLO-1104       --      2583      Jumpers HIGH SIDE
                  PUEBLO-1104       - - 807           Jumpers HIGH SIDE




http://doda ppwlsprd02. comp. pge. com :8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= XX-XXXXXXX &nu mbe rofmonths=24&showcha nge historylog = 1   4/5



CONFIDENTIAL                                                                                                                       PGE-CPUC_00013218
2/15/2018                 Case 3:14-cr-00175-WHA Document 962-6 Filed 01/10/19 Page 6 of 6
              dodappwlsprd02.comp.pge.com 8003/ilis_rpt/dailyeventlogdetail.jsp?odbeventlogid=XX-XXXXXXX &numberofmonths=24&showchangehistorylog=1




 http://doda ppwlsprd02. comp. pge. com: 8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= XX-XXXXXXX &nu m be rofmonths=24&showcha nge h istorylog = 1   5/5



CONFIDENTIAL                                                                                                                        PGE-CPUC_00013219
